PER CURIAM.
This is a zoning controversy wherein the Board of County Commissioners of Hills-borough County rezoned property having A-R to C-U zone. Appellants sought to overturn this zoning in the Circuit Court and here seek to reverse the judge’s decision affirming the action of the Board of County Commissioners. Appellants rely on Renard v. Dade County, Fla.1972, 261 So.2d 832, and urge this court to reverse. We have examined the case and it is our opinion that Renard is not controlling. The rezoning was fairly debatable and the judgment should be affirmed.
PIERCE, C. J., and LILES and HOB-SON, JJ., concur.